Citation Nr: 1803121	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for status post-operative chondromalacia of the right knee, to include the issue of restoration of the rating for instability effective June 8, 2011.

2.  Entitlement to a compensable rating for right knee degenerative arthritis for limitation of extension prior to June 8, 2011, and in excess of 30 percent thereafter.

3.  Entitlement to an increased rating in excess of 10 percent for status post-operative chondromalacia of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

 
REPRESENTATION

Veteran represented by:	American Red Cross

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The February 2009 rating decision resumed a 10 percent rating for the Veteran's right knee disability.  The May 2009 rating decision continued a 10 percent rating for the Veteran's left knee disability.

In June 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

A May 2017 rating decision increased the rating for the Veteran's right knee disability to 30 percent, effective June 8, 2011.  Despite the grant of a higher rating, the Veteran has not been awarded the highest possible rating, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The May 2017 rating decision also denied entitlement to TDIU.  Although the Veteran has not yet filed a notice of disagreement to that rating decision, a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court in Rice held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In his November 2016 application for increased compensation, he stated that his knee disabilities were preventing him from securing or following any substantially gainful employment.  As such, despite the lack of a notice of disagreement, in light of Rice, the Board finds that the issue of entitlement to TDIU is properly before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO improperly eliminated the disability rating of 10 percent for right knee instability effective June 8, 2011; at the time of the elimination, the 10 percent rating had been in effect for over 20 years.

2.  For the period prior to June 8, 2011, the Veteran's right knee disability did not manifest in limitation of extension. 

3.  For the period from June 8, 2011, the Veteran's right knee disability has been manifested by limitation of extension to 20 degrees.

4. At no point during the appeal was the Veteran's right knee flexion limited to a compensable degree.

5.  For the entire appeal period, the Veteran's left knee disability has been manifested by mild instability, but not by moderate or severe lateral subluxation or instability or limitation of flexion.   

4.  For the period from May 5, 2016, the Veteran's left knee disability has been manifested by limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The elimination of the rating assigned for right knee instability from 10 percent, effective June 8, 2011, was not proper; restoration of the 10 percent rating is warranted as of such date.  38 U.S.C. § 110 (2012); 38 C.F.R. §§ 3.105, 3.951, 4.71a, Diagnostic Code 5257.

2.  The criteria for a rating in excess of 30 percent from June 8, 2011 for the Veteran's right knee limitation of extension have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2017).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the Veteran's left knee subluxation and lateral instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

4.  From May 5, 2016, the criteria for a 10 percent rating for the Veteran's left knee disability based on limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided pre-adjudication notice in August 2008 and March 2009 regarding how to substantiate his increased rating claims.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records, private treatment records, and VA treatment records, have been obtained.  He has also been examined (in July 2009, September 2014, and May 2016).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disabilities.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

Finally, in December 2012, the Board remanded the case and directed the AOJ to schedule the Veteran for a VA examination.  The AOJ did so and readjudicated the issue on appeal in a May 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Right Knee

The Veteran contends that he is entitled to an increased rating prior to June 8, 2011 in excess of 10 percent for right knee status post-operative chondromalacia and in excess of 30 percent from June 8, 2011 for degenerative right knee arthritis.
Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant Diagnostic Codes for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

As an initial matter, the Board notes that the Veteran had been in receipt of a 10 percent rating under Diagnostic Code 5257 since June 24, 1976.  He was awarded a temporary total rating from June 17, 2008, and the 10 percent rating was resumed January 1, 2009.  In a May 2017 rating decision, the RO increased the Veteran's right knee rating to 30 percent under Diagnostic Code 5261, but did not maintain the 10 percent rating under Diagnostic Code 5257.  The termination of the Veteran's right knee instability rating was improper because the disability has been continuously rated for over 20 years.  38 C.F.R. § 3.951.  As the Veteran's 10 percent rating for right knee instability was continuously rated for twenty years, it should not have been replaced by a rating for limited extension.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding a rating under a specific diagnostic code in effect for 20 years or more is protected and a change to a different diagnostic code is, in essence, a reduction of that disability rating, even if the overall disability level is unchanged).  Therefore, the Board finds that the Veteran is entitled to the restoration of his 10 percent disability rating for his service-connected right knee instability as of June 8, 2011.  The Board will separately address entitlement to a rating in excess of 30 percent for limitation of extension.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
38 C.F.R. § 4.71a.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).


As noted, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 prior to June 8, 2011, and as 30 percent disabling under Diagnostic Code 5261 from June 8, 2011.

Based on the medical evidence of record, the Board finds that the 10 percent rating under Diagnostic Code 5257 should be restored as of June 8, 2011, but the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent for the Veteran's right knee instability for the entire appeal period is warranted.  The Board further finds that an increased rating in excess of 30 percent for the Veteran's right knee limitation of extension from June 8, 2011 is not warranted.

Diagnostic Code 5257

Following June 2008 right knee surgery, the Veteran was given a brace for use on that knee.

The Veteran was provided with a VA examination in July 2009.  The Veteran reported the use of a brace on both knees.  He also said he occasionally used a cane.  On physical examination, his right knee was stable with no rotational instability noted.  A McMurray's test administered on the right knee was negative.  The right knee was stable to varus and valgus stress.  There was no rotational instability noted.  The right knee was stable with anterior and posterior drawer as well as Lachman's.

At his June 2011 Board hearing, the Veteran reported the use of a cane and a motorized buggy to go shopping.  He said he was not able to walk far on his own, or stand for any length of time.  See June 2011 Hearing Transcript at p. 14.  He said his knees could "give out."

At his September 2014 VA knee examination, the Veteran reported the use of a walker and a cane.  All joint stability testing was normal, and the examiner noted no history of recurrent patellar subluxation or dislocation.  The examiner noted no meniscal conditions.
A February 2015 VA treatment note shows that the Veteran was fitted for bilateral knee braces to help with medial/lateral instability.

At his May 2016 VA examination, the Veteran reported that his pain was lessened with the use of a knee brace.  The examiner stated that there was no history of recurrent subluxation or lateral instability and there was no joint instability.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 10 percent for right knee lateral instability and subluxation is not warranted.  While it is clear that the Veteran has endorsed subjective feelings of right knee instability during this period, the medical evidence has only indicated that the Veteran's instability, when noted to be present, has required a brace, which is consistent with the level of severity contemplated by a 10 percent rating for "slight" instability.  There is no indication in the lay or medical evidence that the Veteran's instability during this period was moderate in nature.  As such, the Board finds that the preponderance of the evidence is against an increased rating in excess of 10 percent for right knee lateral instability and subluxation.

Diagnostic Codes 5261/5260

Turning to the rating assigned for the right knee from June 8, 2011 forward, the RO changed the Veteran's Diagnostic Code for his right knee disability effective June 8, 2011, rating the disability under Diagnostic Code 5003-5261, covering degenerative arthritis.  On June 8, 2011, the Veteran complained of a worsening in his right knee.  A subsequent VA examination showed that the Veteran had X-ray evidence of degenerative arthritis, as well as limitation of extension in the right knee to 20 degrees, making Diagnostic Code 5003-5261 more representative of the Veteran's disability as of that date.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Initially, the Board notes that prior to June 8, 2011, the Veteran did not meet the criteria for a compensable limitation of motion under either Diagnostic Code 5260 or 5261.  Indeed, at his July 2009 VA examination, he had normal right knee extension to 0 degrees and right knee flexion to 125 degrees.  Therefore, a separate rating for either flexion or extension prior to June 2011 is not warranted.

At a September 2014 VA examination, range of motion testing of the right knee showed flexion to 120 degrees and extension to 0 degrees, with no objective evidence of painful motion.  At his May 2016 VA examination, range of motion testing of the right knee showed flexion to 105 degrees with pain noted on exam that did not cause any additional functional loss.  Extension was from 105 to 20 degrees with pain noted that did not cause any additional functional loss.  There was palpable tenderness and crepitus present during range of motion.  The examiner observed grimacing and holding of the knees with ambulation and range of motion testing.  The Veteran could perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  He did not report experiencing flare-ups.  Ankylosis was not noted to be present.  No other range of motion testing is of record.

Based on the evidence, the Board finds that the Veteran's right knee disability for the period from June 8, 2011 does not more nearly approximate the level of severity contemplated by a 40 percent rating, as at no point during the period has the medical evidence shown limitation of extension of the right knee to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Moreover, during this time the Veteran had 120 and 105 degrees of flexion with pain noted that did not cause any additional functional loss.  Accordingly, no rating is warranted under Diagnostic Code 5260 at any point during the appeal period.  As the Veteran has been assigned a rating based on limitation of motion of the right knee, a rating based on the number and type of joints affected by arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In evaluating the Veteran's level of disability for this period, functional loss was considered.  38 C.F.R. § 4.40, 4.45.  The evidence shows that the Veteran has complained of aching, stiffness, pain, tenderness, instability, swelling, and walking and standing limitations, all of which the Veteran is competent to report.  Jandreau, 492 F.3d at 1372.  However, the May 2016 VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups, or pain after repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the examiner specifically considered these factors, and their effects, when providing the assessment of the Veteran's range of motion.  As such, the Board finds that the Veteran's statements concerning additional functional impairment are outweighed by the findings of the May 2016 VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

Finally, there is no medical or lay evidence at any point of ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Thus, ratings under those codes are not warranted.

Accordingly, service connection for right knee instability, rated as 10 percent disabling, but no higher, is restored as of June 8, 2011.  A rating in excess of 30 percent from June 8, 2011 for right knee limitation of extension is denied.  Additional separate ratings for limitation of flexion are not warranted.

B. Left Knee

The Veteran's left knee disability is rated 10 percent disabling under Diagnostic Code 5257, covering recurrent subluxation or lateral instability.  As noted above, under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent lateral subluxation or instability, a 20 percent rating is warranted for moderate instability, and a 30 percent rating is warranted for severe recurrent instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board will begin with that Diagnostic Code, but all potentially applicable rating criteria will be considered.

A July 2007 private treatment note reflects that the Veteran was given a brace for use on his left knee.  A December 2009 private treatment note showed that the Veteran's left knee was stable to varus and valgus stress.

At the Veteran's July 2009 VA examination, the examiner noted that the Veteran's left knee was stable as to varus and valgus stress, as well as stable with anterior and posterior drawer as well as Lachman's.  A McMurray's test was negative.  There was no rotational instability observed.

At a September 2014 VA examination, all stability tests, including Lachman's, posterior drawer, and valgus/varus, were normal.

A February 2015 VA treatment note shows that the Veteran was evaluated and measured for bilateral knee braces, which he was instructed to wear to help with medial/lateral instability.  A June 2015 VA treatment note shows that the Veteran reported the use of a walker for short distance mobility, had problems with balance, and was prone to falls.

At a May 2016 VA examination, the examiner noted that there was no history of recurrent subluxation or lateral instability.  There was no joint instability.  

The findings of the VA examiners and the Veteran's lay statements note subjective descriptions of instability, but the Veteran's left knee has been consistently stable upon clinical testing.  The Veteran reported the use of a brace, but stability testing at the July 2009, September 2014, and May 2016 VA examinations was normal.  Accordingly, the findings of the examiners do not show that the Veteran's left knee disability is more accurately described as moderate or severe.  At worst, it is slight.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5257 for the Veteran's left knee disability for the entire appeal period is not warranted.

The Board has considered whether higher or separate ratings are warranted under Diagnostic Codes 5260 and 5261.  In this regard, left knee range of motion testing at the Veteran's July 2009 VA examination showed flexion to 125 degrees and 0 degrees of extension.  There was mild pain with the last 15 degrees of the arc of motion, and no alteration in pain or arc of motion with three repetitions.  Accordingly, even considering pain, there is no basis on which to assign a compensable rating under Diagnostic Codes 5260 or 5261.  At the September 2014 VA examination, left knee flexion was to 120 degrees with pain beginning at 90 degrees, and extension was at 0 degrees, with no evidence of painful motion.  There was no additional limitation in range of motion of the knee following repetitive-use testing.

However, at the Veteran's May 2016 VA examination, left knee range of motion testing showed flexion to 110 degrees and extension to 10 degrees.  Pain was noted on extension but did not result in additional functional loss.  The Veteran could perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  Accordingly, the Board finds that a separate rating of 10 percent for the Veteran's left knee disability from May 5, 2016, under Diagnostic Code 5261, based on extension limited to ten degrees, is warranted.  Prior to that date, there is no range of motion measurement that warrants a compensable rating under Diagnostic Code 5260 or 5261.  As the Veteran has been assigned a rating based on limitation of motion of the left knee, a rating based on the number and type of joints affected by arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Finally, there is no medical or lay evidence of ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Accordingly, ratings under those codes are not warranted.

ORDER

Service connection for status post-operative chondromalacia of the right knee under Diagnostic Code 5257, rated as 10 percent disabling, is restored as of June 8, 2011 

A rating in excess of 10 percent for status post-operative chondromalacia of the right knee under Diagnostic Code 5257 is denied.

A compensable rating under Diagnostic Code 5003-5261 for limitation of extension is denied prior June 8, 2011; a rating in excess of 30 percent under the same code from June 8, 2011 is denied.

A rating in excess of 10 percent under Diagnostic Code 5257 for the Veteran's left knee chondromalacia is denied.

A separate 10 percent rating under Diagnostic Code 5261 for the Veteran's left knee disability on the basis of limitation of extension from May 5, 2016 is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in November 2016.  It does not appear that the AOJ forwarded a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in his VA Form 21-8940.  Indeed, a deferred rating decision in the claims file dated March 2017 indicates that such development had yet to be completed.

Accordingly, the case is REMANDED for the following action:

1. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in his VA Form 21-8940.  All efforts to document such records must be documented in the file.  If a negative response is received from the employer, document such in the claims file and provide the Veteran appropriate notice.

2.  Thereafter, and after undertaking any additional necessary development, readjudicate the issue of entitlement to a TDIU. If the benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response. Thereafter, return the case to the Board for review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


